DETAILED ACTION

Examiner Notes
The Examiner notes that nonelected claims, which were restricted under 35 U.S.C. 121 and 372 as set forth in paragraphs 3-4 of the action mailed 8/3/2021, has been rejoined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: the Examiner requests that the “being” of “being able” be deleted.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: the Examiner requests that the claim be amended to recite “…including polyethylene terephthalate[[,]] and polyethylene naphthalate…” or “…including polyethylene terephthalate[[,]] or polyethylene naphthalate…” if that was what was intended.  See the rejection of the claim under 35 U.S.C. 112(b) set forth below.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 8 and 10-16 and claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of the silicone gum is a vinyl terminated silicone resin, and the claim also recites vinyl terminated polydimethylsiloxane and vinyl terminated polymethylphenylsiloxane which are the narrower statements of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 5, it is unclear if the thermoplastic polymer is selected from one or more of the recited polyurethane and BOTH the recited polyethylene terephthalate and polyethylene naphthalate, or if the thermoplastic polymer is selected from one or more of the recited polyurethane and ONE the recited polyethylene terephthalate and polyethylene naphthalate.

Regarding claim 8, the phrases "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 10, it is unclear if “the silicone” in line 2 is referring back to the silicone gum, or to something else.  Note also that there is insufficient antecedent basis for “the silicone” limitation in the claim.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation of the weight ratio…of 0.4:10 to 4.5:10, and the claim also recites weight ratio…preferably 0.5:10 to 4.0:10 and weight ratio…more preferably 1.0:10 to 3.5:10 and weight ratio…further preferably 1.5:10 to 3.0:10 and weight ratio…preferably 2.0:10 to 2.5:10 which are the narrower statements of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation of the weight ratio…of 0.1:10 to 0.5:10, and the claim also recites weight ratio…preferably 0.15:10 to 0.4:10 and weight ratio…more preferably 0.2:10 to 0.3:10 which are the narrower statements of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation of the weight ratio…of 0.1:10 to 0.5:10, and the claim also recites weight ratio…preferably 0.15:10 to 0.4:10 and weight ratio…more preferably 0.2:10 to 0.3:10 which are the narrower statements of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The recitation of the “polyurethane” does not further limit the thermoplastic polyester elastomer of claim 1.

Allowable Subject Matter
Claims 1-2, 7 and 9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art reference(s) is(are):

CN 103320077 A to Yang et al. teaches a silicone modified high-strength polyester hot melt adhesive (i.e. an adhesive composition), which is characterized in that it comprises the following components by weight: polyethylene terephthalate (i.e. (B) thermoplastic polyester elastomer), methyl phenyl silicone resin (i.e. (A) silicone gum having a crosslinkable functional group), initiator, and curing agent; The weight ratio of the polyethylene terephthalate to the methyl phenyl silicone resin is 7:3-9:1 (which is interim to the presently claimed weight ratio); 

The curing agent claimed in Yang is not disclosed as being a peroxide.  Yang does not disclose a solvent.

Claims 3, 5-6, 8 and 10-16 and claims 17-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/5/2022